813 F.2d 1229Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith Milo TAYLOR, Plaintiff-Appellant,v.David McFAYDEN, District Attorney, Defendant-Appellee.
No. 86-7712.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 22, 1987.Decided March 4, 1987.

Before HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Keith Milo Taylor, appellant pro se.
PER CURIAM.


1
Although Keith Milo Taylor stated in his application to proceed in forma pauperis in his Sec. 1983 action that he was presently employed, he failed to indicate his monthly earnings from his employment.  In a subsequent court order, the United States magistrate pointed out this omission and ordered Taylor to submit a completed application.  Taylor again did not list his monthly earnings.  Leave to proceed in forma pauperis was denied, and the district judge dismissed the action.


2
The decision to dismiss the case for failure to comply with a court order was within the lower court's discretion, and we affirm the judgment of the district court.  As our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.  Leave to proceed in forma pauperis on appeal is denied.


3
AFFIRMED.